              Case 3:18-cr-00527-WHA Document 107 Filed 12/20/19 Page 1 of 5




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KYLE F. WALDINGER (CABN 298752)
   SHEILA A.G. ARMBRUST (CABN 265998)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6830/ (415) 436-6961
             Facsimile: (415) 436-7234
 8           E-mail:        Kyle.Waldinger@usdoj.gov
                            Sheila.Armbrust@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                         )   CASE NO. CR 18-00527 WHA
                                                       )
15           Plaintiff,                                )   STIPULATION TO MODIFY SCHEDULING
                                                       )   ORDER AND EXCLUDE TIME UNDER THE
16      v.                                             )   SPEEDY TRIAL ACT AND [PROPOSED] ORDER
                                                       )
17   XANTHE LAM,                                       )
     ALLEN LAM,                                        )
18   JOHN CHAN, and                                    )
     JAMES QUACH,                                      )
19                                                     )
             Defendants.                               )
20                                                     )

21           Defendants and their respective counsel, and the United States, represented by Assistant United
22 States Attorneys Kyle F. Waldinger and Sheila A.G. Armbrust, hereby stipulate to the following:

23           1.      The parties appeared before the Court on December 17, 2019, for hearings on motions.
24           2.      At the motions hearing, the Court contemplated continuing the start of trial from April 6,
25 2020, to September 14, 2020. The Court asked the parties to meet and confer and to submit new

26 proposed pretrial deadlines by 5:00 p.m. on December 20, 2019.

27           3.      Counsel jointly request that the Court enter the following modified scheduling order:
28
     STIP. TO MODIFY SCHED. ORDER AND EXCLUDE
     TIME UNDER S.T.A. AND [PROPOSED] ORDER   1
     CR 18-00527 WHA
              Case 3:18-cr-00527-WHA Document 107 Filed 12/20/19 Page 2 of 5




 1         The trial date currently set for April 6, 2020, is vacated.

 2         All motions to suppress evidence based on alleged defects in search warrants or consent searches

 3 must be filed by JANUARY 15, 2020.

 4         All motions alleging any defect in instituting the prosecution, motions for disclosure of

 5 informants, or motions alleging selective prosecution must be filed by JANUARY 15, 2020.

 6          By APRIL 1, 2020, all government expert reports and summaries shall be produced to defense

 7 counsel.

 8          By APRIL 17, 2020, all Rule 16 defense reciprocal disclosures, excluding expert reports and

 9 summaries, must be produced to the government and all Rule 12.1 and 12.2 defense notices must be
10 given, if any. Any mental examinations shall occur on a schedule to be set by motion.

11          All motions to sever not based principally on the face of the indictment must be filed by APRIL

12 22, 2020

13          By MAY 1, 2020, all defense expert reports and summaries must be produced to the

14 government.

15          By JUNE 1, 2020, all government rebuttal expert reports and summaries must be produced to

16 the defendants.

17          All Daubert or other motions directed at government reports, or motions to suppress statements,

18 must be filed by JUNE 15, 2020.

19          By JULY 1, 2020, the government must provide a trial exhibit list and a final list of witnesses

20 for its case-in-chief, including civilian witnesses except to the extent a prior court order has allowed a

21 postponement of such disclosure.

22          By the same date, the government shall have produced all Brady-Giglio material unless

23 allowed by prior order to postpone specific items for reasons of civilian witness security or for other

24 good cause. To be clear, this deadline is the last day to produce such material.

25          Under Brady, disclosure of exculpatory evidence “must be made at a time when the disclosure

26 would be of value to the accused.” United States v. Davenport, 753 F.2d 1460, 1462 (9th Cir.1985). The

27 government should therefore be mindful that these materials should be produced earlier if the

28
     STIP. TO MODIFY SCHED. ORDER AND EXCLUDE
     TIME UNDER S.T.A. AND [PROPOSED] ORDER   2
     CR 18-00527 WHA
             Case 3:18-cr-00527-WHA Document 107 Filed 12/20/19 Page 3 of 5




 1 circumstances and fairness so require.

 2          By JULY 15, 2020, all translations or transcripts of conversations or statements to be shown to

 3 the jury must be provided to defendants and any motions directed to their accuracy shall be heard at the

 4 final pretrial conference.

 5          On SEPTEMBER 2, 2020, the final pretrial conference shall be held at 2:00 P.M. All motions

 6 for the final pretrial conference shall be due FOURTEEN CALENDAR DAYS before the conference

 7 with oppositions due seven calendar days before the conference.

 8          For the final pretrial conference, defendants and the government must file any motions in limine

 9 as well as any of the following:
10          1.     Motions to exclude co-conspirator statements.

11          2.     Government Daubert motions or other motions directed at defense experts.

12          3.     Motions to exclude/include Rule 404(b) acts; to tee this up, the government must disclose

13 all proposed Rule 404(b) material 35 CALENDAR DAYS before the final pretrial conference, and any

14 motion to exclude must be filed fourteen calendar days before the final pretrial conference.

15          4.     Motions directed at the accuracy of transcripts of recordings to be shown to the jury.

16          On SEPTEMBER 14, 2020, trial shall commence at 7:30 A.M. with jury selection.

17          Unless otherwise indicated, all motions filed in accordance with this scheduling order will be

18 heard fourteen days after the motion is filed.

19          Unless it covers all defendants, no Rule 11(c)(1)(C) plea agreement will be accepted within two

20 months of the final pretrial conference. Open pleas, however, will be allowed at any time.

21          The government and each of the defendants also agree that time should be excluded under the

22 Speedy Trial Act from the date of this stipulation to September 14, 2020, to allow defense counsel time

23 to review the discovery that has been produced and prepare for the trial and the various filing deadlines

24 set forth above. The Court, with the agreement of the parties, also previously made a finding of case

25 complexity based on the nature of the prosecution, pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii). The

26 parties stipulate and agree that failing to exclude this time would unreasonably deny defense counsel and

27 the defendants the reasonable time necessary for effective preparation, taking into account the exercise

28
     STIP. TO MODIFY SCHED. ORDER AND EXCLUDE
     TIME UNDER S.T.A. AND [PROPOSED] ORDER   3
     CR 18-00527 WHA
             Case 3:18-cr-00527-WHA Document 107 Filed 12/20/19 Page 4 of 5




 1 of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

 2          The parties further stipulate and agree that the ends of justice served by excluding the time from

 3 the date of this stipulation to September 14, 2020, from computation under the Speedy Trial Act

 4 outweigh the best interests of the public and the defendants in a speedy trial and that, therefore, this time

 5 should be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and

 6 (B)(ii) and (iv).

 7 IT IS SO STIPULATED.

 8

 9 DATED: December 19, 2019                                       Respectfully submitted,

10                                                                DAVID L. ANDERSON
                                                                  United States Attorney
11

12                                                                       /s/
                                                                  KYLE F. WALDINGER
13                                                                SHEILA A.G. ARMBRUST
                                                                  Assistant United States Attorneys
14

15 Dated: December 20, 2019                                             /s/ with permission
                                                                  WILLIAM L. OSTERHOUDT
16                                                                K. ALEXANDRA MCCLURE
17                                                                Counsel for XANTHE LAM

18 Dated: December 20, 2019                                             /s/ with permission
                                                                  MICHAEL STEPANIAN
19                                                                DANIEL OLMOS
                                                                  Counsel for ALLEN LAM
20

21 Dated: December 20, 2019                                             /s/ with permission
                                                                  LAUREL L. HEADLEY
22                                                                TED W. CASSMAN
                                                                  Counsel for JOHN CHAN
23

24 Dated: December 20, 2019                                             /s/ with permission
                                                                  JULIA MEZHINSKY JAYNE
25                                                                Counsel for JAMES QUACH

26

27

28
     STIP. TO MODIFY SCHED. ORDER AND EXCLUDE
     TIME UNDER S.T.A. AND [PROPOSED] ORDER   4
     CR 18-00527 WHA
             Case 3:18-cr-00527-WHA Document 107 Filed 12/20/19 Page 5 of 5




 1                                            [PROPOSED] ORDER

 2          Based upon the stipulation of counsel, IT IS HEREBY ORDERED that the Court adopts the

 3 dates contained within the Stipulation to Modify Scheduling Order.

 4          Based upon the stipulation of counsel, and for good cause shown, the Court also finds that failing

 5 to exclude the time from the date of the parties’ stipulation to September 14, 2020, would unreasonably

 6 deny defense counsel and the defendants the reasonable time necessary for effective preparation, taking

 7 into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that

 8 the case is complex based on the nature of the prosecution and that it is therefore unreasonable to expect

 9 adequate preparation for pretrial proceedings or for the trial itself within the time limits established by
10 the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(B)(ii). The Court further finds that the ends of justice

11 served by excluding the time from the date of the parties’ stipulation to September 14, 2020, from

12 computation under the Speedy Trial Act outweigh the best interests of the public and the defendants in a

13 speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time

14 from the date of the parties’ stipulation to September 14, 2020, shall be excluded from computation

15 under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and (B)(ii) and (iv)

16

17 IT IS SO ORDERED.

18 DATED:                                                 _______________________________________
                                                          HON. WILLIAM ALSUP
19                                                        United States District Judge
20

21

22

23

24

25

26

27

28
     STIP. TO MODIFY SCHED. ORDER AND EXCLUDE
     TIME UNDER S.T.A. AND [PROPOSED] ORDER   5
     CR 18-00527 WHA
